Case 18-12009-KHK        Doc 67   Filed 06/17/19 Entered 06/17/19 15:04:14              Desc Main
                                  Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     PATRICK E MCCANN
                                                   Case No. 18-12009-KHK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Pursuant to 11 U.S.C. §1307(c)(6) - Material default by Debtor as is reflected
            in the attached Trustee’s Report of Receipts and Disbursements.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.
Case 18-12009-KHK        Doc 67 Filed 06/17/19 Entered 06/17/19 15:04:14              Desc Main
                               Document      Page 2 of 4
     Notice and Motion to Dismiss
     Patrick E McCann, Case #18-12009-KHK

     Attend the hearing to be held on July 18, 2019 at 9:30 a.m., in Courtroom III on the
     3rd floor, United States Bankruptcy Court, 200 South Washington Street, Alexandria,
     VA 22314. If no timely response has been filed opposing the relief requested, the court
     may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste.400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: _June 17, 2019_____                    __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                  CERTIFICATE OF SERVICE

     I hereby certify that I have this 17th day of June, 2019, served via ECF to authorized
     users or mailed a true copy of the foregoing Motion to Dismiss, Notice of Motion and
     Notice of Hearing to the following parties.

     Patrick E McCann                             Tommy Andrews, Jr., Esq.
     Chapter 13 Debtor                            Attorney for Debtor
     2226 Gunsmith Sq                             122 N. Alfred St.
     Reston, VA 20191                             Alexandria, VA 22314

                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
              Case 18-12009-KHK Thomas
                                 Doc 67P. Gorman,
                                           Filed 06/17/19    Entered
                                                  Standing Chapter      06/17/19 15:04:14
                                                                   13 Trustee                                                               Desc Main
                                           Document       Page  3  of
                                   INTERIM STATEMENT AS OF 06/17/2019
                                                                      4
 CASE NO: 18-12009-KHK
STATUS: ACTIVE
                                       DEBTOR: XXX-XX-3893
                                       MCCANN, PATRICK E                                                                   SCHEDULE:          1,283.00 MONTHLY
                                AKA:                                                                                      TOTAL PAID:                    9,072.00
       DATE FILED: 06/07/2018          2226 GUNSMITH SQ                                                                             LAST 12 TRANSACTIONS
                                       RESTON, VA 20191                                                                  Date            Source               Amount
      CONFIRMED:
                                                                                                                         03/18/19   CC                     2,592.00
       LATEST 341: 07/10/2018                                                                                            12/20/18   PC                     1,296.00
   PERCENTAGE:        100.000                  ATTORNEY: TOMMY ANDREWS, JR., ESQ.                                        11/13/18   PC                     1,296.00
                                                         122 N. ALFRED ST.                                               10/04/18   PC                     1,296.00
             PLAN: 60 MONTHS                             ALEXANDRIA, VA 22314                                            08/21/18   PC                     1,296.00
                                                         Phone:703 838-9004 Fax: 703 838-9550                            07/06/18   PC                     1,296.00
       1st PAYMENT DUE: 07/2018

           ON SCHEDULE:            12,717.00
       ACTUAL PAYMENTS:             9,072.00
        AMOUNT BEHIND:              3,645.00




PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                    DISB CODE CLASS INT. BEGIN                FIX PAY ORG. CLAIM        APPROVED         PRIN. PAID     PRIN. DUE
          NO        CLAIM REMARK                     LAST DISB PAY%     INT. RATE              ARREARS SCHED AMT         TO BE PAID        INT. PAID      INT. DUE
001       348133    FREEDOM MORTGAGE CORPORATION FIX            SEC                                883.34    54,326.32      54,326.32             0.00    54,326.32
                                                                 100.00                          9,716.74    54,326.32      54,326.32             0.00         0.00
001A      348133    FREEDOM MORTGAGE CORPORATION FIX-A          SEC                                126.95     6,728.17       6,728.17             0.00     6,728.17
                    ADDED PER CONSENT ORD 2/15/2019              100.00                            507.80         0.00       6,728.17             0.00         0.00
002       259399    RESTON ASSOCIATION                 PRO      UNS                                  0.00         0.00       2,039.17             0.00     2,039.17
                    Split Claim                                  100.00                              0.00         0.00       2,039.17             0.00         0.00
002       259399    RESTON ASSOCIATION                 FIX      SEC                                 48.78     6,550.68       4,511.51             0.00     4,511.51
                    LATE-ALLOWED PER ORD EOD 12/14/20            100.00                            536.58     4,511.51       4,511.51             0.00         0.00
003       348573    SADDLER OAKS CLUSTER ASSOCIATION FIX        SEC                                 37.29     2,237.39       2,237.39             0.00     2,237.39
                                                                 100.00                            410.19     2,237.39       2,237.39             0.00         0.00
003       348573    SADDLER OAKS CLUSTER ASSOCIATION PRO        UNS                                  0.00        31.50          31.50             0.00        31.50
                                                                 100.00                              0.00         0.00          31.50             0.00         0.00
004       313486    DISCOVER BANK                      PRO      UNS                                  0.00         0.00           0.00             0.00     Not Filed
                                                                 100.00                              0.00     7,623.00           0.00             0.00
005       331343    FIRST FEDERAL CREDIT CONTROL       PRO      UNS                                  0.00         0.00           0.00             0.00     Not Filed
                    GIANGRECO MD                                 100.00                              0.00        80.00           0.00             0.00
006       346350    JENKINS RESTORATION                PRO      UNS                                  0.00         0.00           0.00             0.00     Not Filed
                                                                 100.00                              0.00         0.00           0.00             0.00
007       332103    CAPITAL ONE, NA                    PRO      UNS                                  0.00       638.20         638.20             0.00      638.20
                    KOHLS                                        100.00                              0.00       638.00         638.20             0.00         0.00
008       316598    ORANGE LAKE COUNTRY CLUB           PRO      UNS                                  0.00         0.00           0.00             0.00     Not Filed
                                                                 100.00                              0.00         0.00           0.00             0.00
009       349232    US DEPARTMENT OF EDUCATION         PRO      UNS                                  0.00     6,504.51       6,504.51             0.00     6,504.51
                                                                 100.00                              0.00     5,999.00       6,504.51             0.00         0.00
010       IRS*      INTERNAL REVENUE SERVICE           PRO       PRI                                 0.00         0.00           0.00             0.00         0.00
                    UNLISTED                                     100.00                              0.00         0.00           0.00             0.00         0.00
010       IRS*      INTERNAL REVENUE SERVICE           PRO      UNS                                  0.00         0.00           0.00             0.00         0.00
                                                                 100.00                              0.00         0.00           0.00             0.00         0.00
011       318622    ASHLEY FUNDING SERVICES, LLC       PRO-A    UNS                                  0.00        74.29          74.29             0.00        74.29
                    UNLISTED - LAB CORP                          100.00                              0.00         0.00          74.29             0.00         0.00
012       346085    VERIZON BY AMERICAN INFOSOURCE L PRO-A      UNS                                  0.00       330.74         330.74             0.00       330.74
                    UNLISTED                                     100.00                              0.00         0.00         330.74             0.00         0.00




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                              Case Maintenance 10.5
              Case 18-12009-KHK Thomas
                                 Doc 67P. Gorman,
                                           Filed 06/17/19    Entered
                                                  Standing Chapter      06/17/19 15:04:14
                                                                   13 Trustee                                                            Desc Main
                                           Document       Page  4  of
                                   INTERIM STATEMENT AS OF 06/17/2019
                                                                      4
 CASE NO: 18-12009-KHK
STATUS: ACTIVE
                                        DEBTOR: XXX-XX-3893
                                        MCCANN, PATRICK E                                                                  SCHEDULE:        1,283.00 MONTHLY
PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                          DISB CODE CLASS         INT. BEGIN    FIX PAY ORG. CLAIM       APPROVED      PRIN. PAID      PRIN. DUE
          NO        CLAIM REMARK                           LAST DISB PAY%          INT. RATE     ARREARS SCHED AMT        TO BE PAID     INT. PAID       INT. DUE
799       ANDREW TOMMY ANDREWS, JR., ESQ.                    PRO          ATY                         0.00    5,223.00       3,823.00          0.00       3,823.00
                                                                          100.00                      0.00    5,223.00       3,823.00          0.00           0.00
                    Trustee Administrative Fees                                                                                629.86        629.86
                                                                         TOTALS:                   1,096.36   82,644.80     81,874.66        629.86      81,244.80
                                                                                                  11,171.31   80,638.22     81,874.66          0.00           0.00


                             ADMIN        ATTORNEY         PRIORITY          SECURED       UNSECURED           OTHER

      SCHED AMOUNT:              0.00         5,223.00           0.00         61,075.22         14,340.00          0.00
      CLAIM AMOUNT:              0.00         3,823.00           0.00         67,803.39          9,618.41          0.00
   PAID BY TRUSTEE:              0.00             0.00           0.00               0.00             0.00          0.00
  PAID BY 3rd PARTY:             0.00             0.00           0.00               0.00             0.00          0.00

         SUB TOTAL:              0.00         3,823.00           0.00         67,803.39          9,618.41          0.00         DUE CREDITORS:           81,244.80
      INTEREST DUE:              0.00             0.00            0.00              0.00             0.00          0.00        EXPECTED ADMIN:            3,033.44
        CONTINUING:              0.00             0.00           0.00               0.00             0.00          0.00         LESS AVAILABLE:           8,442.14

       BALANCE DUE:              0.00         3,823.00           0.00         67,803.39          9,618.41          0.00       APPROX BALANCE:            75,836.10




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                            Case Maintenance 10.5
